Citation Nr: 1217997	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-28 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc disease.

2.  Entitlement to service connection for cervical disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied service connection for lumbosacral and cervical spine disc disease, to include as secondary to service-connected bilateral knee disabilities.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is associated with the Veteran's claim folder.  During the hearing, the appellant submitted new evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, remand for RO consideration is not required.


FINDINGS OF FACT

1.  The preponderance of the competent, credible and probative evidence does not support a finding that the Veteran's lumbosacral disc disease began during service or is related to any incident or injury in service.  

2.  The preponderance of the competent, credible and probative evidence does not support a finding that the Veteran's cervical disc disease began during service or is  related to any incident or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbosacral disc disease are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for cervical disc disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant complete pre-adjudication notice by letter dated in December 2007.  

VA has assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained adequate medical opinions as to the etiology of the claimed disabilities, and afforded the appellant the opportunity to give testimony before the Board.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, records of the Social Security Administration and the Veteran's statements and personal hearing testimony.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was afforded VA examinations in April 2008 and March 2010. The Board finds that these examinations were adequate because each was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Each examiner reported pertinent findings, offered relevant medical opinions, and provided supporting reasons for the medical opinions. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470(1994).  However, an appellant who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 309 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board has considered all lay and medical evidence as it pertains to the issues in this case.  38 U.S.C.A. §§ 5107(b) ,7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  

The record reflects that the Veteran was treated for a right knee injury after a parachute jump in April 1971.  Although an x-ray taken at that time was negative, he was assigned crutches and prescribed several sessions of physical therapy.  There is no indication in the record that the Veteran reported back or neck pain from this incident.  He specifically denied "back trouble of any kind" during his separation physical examination in June 1971, and no back disorders were noted on objective examination.  

The Veteran is seeking service connection for disc disease of the lumbosacral and cervical spine, which he contends results from an incident in service in which his parachute failed to completely open.  In March 2012, he testified that he landed standing up, thereby injuring his knees, and then fell backward and was dragged for some distance, injuring his neck and low back.  He testified that his back and neck hurt after the jump even though he did not complain of the pain.  He stated that over the years he had back and neck pain and that it had gotten really bad in the previous 15 years.  He stated that he didn't say anything about it until he got to the VA.  He stated that he first sought treatment for his back pain after service in 1972 or 1973 at a private clinic in Austin, Texas.  He was unable to identify the clinic, and he did not have any records of the treatment.  

In a November 2009 statement, the Veteran asserted that the back and neck were injured in a parachute jump in service and that the jump is the reason for the conditions.  

VA outpatient treatment records reflect that the Veteran complained of low back pain in August 2006, which he stated had been ongoing for 3 to 4 years at that time.  Degenerative disc disease of the cervical spine was diagnosed in July 2007, and x-rays of the Veteran's back and neck in February 2008 revealed multilevel degenerative disc disease in the lumbar spine and multilevel cervical spondylosis.  

In connection with his claim, the Veteran was afforded a VA examination of his spine in April 2008, in which he reported that, although his back and neck were injured in 1971, he did not seek treatment until 2006.  The examiner reviewed the claims file and noted that the Veteran did not report back pain at the time of the injury or at separation.  After examining the Veteran, she diagnosed multilevel disc degeneration and levoscoliosis in the lumbar spine, as well as moderately advanced multilevel cervical spondylosis.  She opined that the Veteran's back and neck disorders were not likely related to the parachute jump or knee injury in service because the Veteran did not have pain at that time or at separation, and because he did not seek treatment for his spine until 2006.  

The claims file contains a private x-ray report dated in November 2007, which reflects that the Veteran had degenerative disc disease of the lumbar spine.  Records of the Social Security Administration include a November 2007 Internal Medicine Examination For Disability Evaluation dated in November 2007.  During the examination, the Veteran reported a history of arthritis in his back for three years and back pain but no specific injury, just "degenerative changes.  The assessment included degenerative changes in the back.  

In a VA outpatient treatment note dated in August 2008, the Veteran's primary care physician stated that the Veteran's degenerative arthritis of the lumbar and cervical spine "could be related to the trauma he sustained during the service."  

The Veteran was afforded a VA examination of his spine in March 2010, in which he reported that his neck and back problems were caused by the parachute jump in service.  The examiner diagnosed moderate degenerative disc disease of the cervical and lumbar spine and opined that these conditions are less likely than not caused by the parachute jump.  She explained that, if the Veteran had injured the disc in his spine in service, he would have had "significant issues" occurring shortly afterward, when in fact, he did not have any complaints until 35 years later.  

The claims file contains a private treatment note dated in February 2012, in which the Veteran's physician states that a parachute jump that was traumatic enough to injure the Veteran's knees "can also cause injury to his neck and back, which can take years to become manifest."  He further opined that it was his belief that "most of [the Veteran's] current complaints could be directly related to the parachuting accident."  The examiner indicated that the Veteran's VA and service treatment records were reviewed.

After a full review of the record, including the evidence and statements and testimony of the Veteran and his representative, the Board concludes that service connection is not warranted for the Veteran's lumbosacral and cervical spine disorders.  Although the Veteran suffered an injury to his right knee in service, the evidence does not support a finding that the claimed back and neck disabilities had their onset during active service or are due to injury incurred in service after a parachute jump as alleged by the Veteran.  The service treatment records do not show any complaints of neck or back pain in service.  He did not report any such back pain at the time of the initial injury.  The separation examination shows that he denied back pain and the clinical evaluation of the spine was normal.  There is no record of any complaints of or treatment for back pain for many years after service.  

The Board recognizes that the Veteran is competent to describe the symptoms he has experienced that are capable of lay observation and that it cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  However, the Board may use silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, however, the record is not merely silent as to the Veteran's claim lumbosacral and cervical disabilities; rather, the evidence shows that no back or neck disability was found during his separation physical examination two months after the initial injury, and the Veteran specifically denied any back problems at that time.  Furthermore, when he sought treatment for back pain November 2007, he indicated that there had been no injury to the back.  Thus, there is contemporaneous medical evidence which indicates that the Veteran's back pain did not begin in service as a result of an injury in service.  To the extent that the Veteran has asserted that he suffered back and neck pain in service as a result of injury caused by the parachute jump in service, the Board finds that this assertion is not credible.  As discussed above, the service treatment records did not show any complaints of back or neck pain.  In August 2006 he complained of low back pain which he stated had been ongoing for 3 to 4 years.  In addition, in November 2007, he indicated that he had arthritis for three years and indicated that the complaints of the back were no related to any injury.  The Board finds that the inconsistencies between the Veteran's assertions of inservice back and neck pain and the objective findings in the service treatment records and his contrary reports in August 2006 and in November 2007 weigh against his credibility.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connections for other disabilities in March, April, July and August 2007.  In July 2007 he submitted the claim for left and right knee condition, which were associated with the injury sustained in the parachute jump in service.  He did not assert in any of those previous claims that he had back or neck symptoms.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for back and neck disorders, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain those injury in service.  

With regard to lay evidence, the Board must initially evaluate if the evidence is competent.  If so, credibility must be assessed.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The record includes the August 2008 VA primary care note  which indicated that the Veteran was seen for several conditions, including low back pain.  The examiner noted that the Veteran has degenerative arthritis of the lumbar and cervical spine which could be related to the trauma he sustained in service.  In addition, Dr. Hamilton submitted a statement in February 2012 which indicated that the most of his current complaints could be directly related to the parachuting accident.  The Board finds that both of those opinions are too speculative to establish service connection for the claimed back and neck conditions.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be accompanied by evidence that suggests more than a purely speculative basis for granting entitlement).  The particular terms in which these opinions are expressed renders them tentative, as such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also imply "may not" and are speculative).  Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert, 5 Vet. App. at 33.  The Board accordingly affords these opinions no weight in assessing the etiology of the Veteran's claimed spine disabilities.  Under the circumstances, the Board finds the opinions of the two VA examiners who thoroughly reviewed the record and provided comprehensive examinations of the Veteran's lumbar and cervical spine, and provided a rationale for the conclusions made are more probative and persuasive of the etiology of the Veteran's current lumbar and cervical disabilities.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  Thus, the weight of the evidence competent, credible, and probative medical evidence does not establish a nexus between the Veteran's current disabilities and service and is against a finding of service connection for lumbosacral and cervical disc disease.  

The Board emphasizes that the Veteran's claims are based on his assertion that he suffered injury to the lumbar and cervical spine during a parachute jump in service.  Neither he nor his representative has asserted, in either written statements or oral testimony, that the claimed conditions are secondary to the service-connected knee conditions.  As such, the Veteran has not reasonable raised the issue of service connection for the claimed spine disabilities secondary to the service-connected knee conditions and consideration for service connection on that basis need not be addressed.

The Board finds that the preponderance of the evidence is against the claims for service connection for lumbosacral disc disease and cervical disc disease, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55. 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for lumbosacral disc disease is denied.

Service connection for cervical disc disease is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


